Title: To George Washington from Colonel William Malcom, 14 August 1780
From: Malcom, William
To: Washington, George


					
						Sir
						Haverstraw [N.Y.] aug. 14 1780
					
					General arnold deliverd to me your Excellencey letter of the 11th Inst. with orders to march Yesterday—and we are now encamp’d about half way between the ferry & Mr Smiths—I have made application for

Tents, axes & Waggons, but have obtain’d no Kind of Field Equipge except abt 20 Tents—I have some men with no arms, & many with very bad ones—perhaps if Such men were turnd over to the York Brigade it might be consistent to arm them out of the Ordinance Stores—If your Excellency thinks this method of Arming the men eligible, I will write to the Governor, for his approbation to detatch them.
					I understand your Excellencys order that although come up even to Kings Ferry in suffi[ci]ent force to Justify an opinion that they design an attempt on Wt point, Yet unless they actually pass the ferry I am not to leave this place—I particularly notice this part of the order, because if they should once pass the ferry ere we march Your Excellency must be Sensible that they get up the River, Land, & prevent our getting into the Garrison—It is the opinion of Col. Dubois & of Col. Graham as well as mine that we could not reach the Garrison in less than 4 or 5 hours. I most respectfully am Your Excellencys mo. obedt & very Hbe Sert
					
						W. Malcom
					
				